Exhibit 10.1

Newell Brands Inc.

2020 Long-Term Incentive Plan

Terms and Conditions

1.    Grants. Under the terms and provisions of the Newell Rubbermaid Inc. 2013
Incentive Plan, or any successor plan (the “Stock Plan”), the Organizational
Development & Compensation Committee (the “Committee”) of the Board of Directors
of Newell Brands Inc. (the “Company”), at any time and from time to time, may
grant awards based on shares of the Company’s Common Stock, including Restricted
Stock Units and Stock Options, to eligible employees in such amounts as the
Committee shall determine. This document, referred to herein as the “LTIP”,
establishes a methodology for determining awards of Restricted Stock Units and
Stock Options under the Stock Plan in 2020 to eligible Newell legacy employees
with positions in Salary Bands 6-14 and other comparable positions selected by
the Committee (collectively the “Key Employees”). The Committee or, in the case
of awards to the Chief Executive Officer, the independent members of the Board
of Directors (the “Independent Directors”), intends to grant Restricted Stock
Units and Stock Options to Key Employees pursuant to the guidelines set forth
below. The Committee has delegated to certain officers of the Company (the
“Authorized Officers”) its authority to determine awards of Restricted Stock
Units and Stock Options to Key Employees in accordance with this LTIP other than
(i) officers subject to Section 16 of the Securities Exchange Act of 1934, as
amended, (ii) any employee for whom the Committee specifically approved a 2020
LTIP award, or (iii) as may be prohibited by applicable law, regulation or rule
of a stock exchange on which the Company’s stock is listed. As used herein, the
term “Committee” shall include the Committee, the Independent Directors or the
Authorized Officers, as the context requires.

2.    Guidelines. The number of shares subject to Restricted Stock Units and
Stock Options granted to a Key Employee in 2020 as an LTIP award will be
determined as follows:

 

  (a)

For 2020 LTIP awards the Committee will determine:

 

  (i)

For each Key Employee identified by the Committee to receive an award, an award
value, which may be expressed as a dollar value or as percentage of the Key
Employee’s base salary rate as in effect on January 31, 2020, which value will
be based on the Key Employee’s Salary Band if applicable or, if not, other
criteria as determined by the Committee (the “Base Value”). The Committee may
adjust the Base Value for any Key Employee based on individual performance or
other factors deemed relevant by the Committee.

 

  (ii)

A comparator group of companies for purposes of determining the Company’s
relative Total Shareholder Return (“TSR”) for the performance period (the “TSR
Comparator Group”)

 

  (iii)

Performance Goals for purposes of determining the Company’s performance with
respect to the cumulative “Free Cash Flow” and “Annual Core Sales Growth” of the
Company for the three-year performance period beginning as of January 1, 2020.

 

1



--------------------------------------------------------------------------------

  (b)

Of the Base Value determined for each such Key Employee for the year:

 

  (i)

Time-Based Restricted Stock Units. The Committee intends to authorize a
Time-Based Restricted Stock Unit grant to each Key Employee for a number of
shares of Common Stock determined by dividing the following percentage of the
applicable Base Value established for such Key Employee by the Fair Market Value
of a share of Common Stock on the date of grant of the award:

 

Salary Bands 9 through 15

     0 % 

Salary Bands 7 and 8 (and other VPs and SVPs identified by the Committee)

     50 % 

Salary Band 6 (and other directors identified by the Committee)

     50 % 

 

  (ii)

Performance-Based Restricted Stock Units. The Committee intends to authorize a
Performance-Based Restricted Stock Unit grant to each Key Employee for a number
of shares of Common Stock determined by dividing the following percentage of the
applicable Base Value established for such Key Employee by the Fair Market Value
of a share of Common Stock on the date of grant:

 

Salary Bands 9 through 15

     70 % 

Salary Bands 7 and 8 (and other VPs and SVPs identified by the Committee)

     50 % 

Salary Band 6 (and other directors identified by the Committee)

     50 % 

 

  (iii)

Stock Options. The Committee intends to authorize a Stock Option grant to each
Key Employee for a number of shares of Common Stock determined by dividing the
following percentage of the applicable Base Value established for such Key
Employee by the ASC 718 value of an option to purchase one share of Common Stock
on the date of grant of the award:

 

Salary Bands 9 through 15

     30 % 

Salary Bands 7 and 8 (and other VPs and SVPs identified by the Committee)

     0 % 

Salary Band 6 (and other directors identified by the Committee)

     0 % 

 

2



--------------------------------------------------------------------------------

The Committee may adjust the relative percentages of Time-Based and
Performance-Based Restricted Stock Units and Stock Options in individual cases
based on such factors as it deems appropriate. Each Performance-Based Restricted
Stock Unit grant will be subject to the performance analysis described in
Exhibit A attached hereto).

3.    Vesting. Each Performance-Based Restricted Stock Unit grant will be
subject to a three-year cliff vesting schedule ending on the third anniversary
of the date of grant, subject to achievement of the applicable performance
measures and continued employment. Each Time-Based Restricted Stock Unit grant
will vest ratably in one-third increments on each of the first, second and third
anniversaries of the date of grant subject to continued employment. Each Stock
Option grant will vest ratably in one-third increments on each of the first,
second and third anniversaries of the date of grant subject to continued
employment

4.    Award Agreements. Each Restricted Stock Unit and Stock Option grant
awarded pursuant to this LTIP will be evidenced by a Restricted Stock Unit
Agreement or Stock Option Agreement in accordance with Section the Stock Plan,
which will specify the number of shares subject to the award, the vesting
schedule, the payment provisions, including dividend or dividend equivalent
payment provisions, if any, and such other provisions as the Committee
determines including, without limitation, provisions regarding continued
employment with the Company, restrictions based upon the achievement of specific
performance goals, time-based restrictions on vesting following the attainment
of specific performance goals, and/or restrictions under applicable federal or
state securities laws.

5.    Amendment or Termination of LTIP. The Committee reserves the right to
amend or terminate the LTIP at any time, retroactively or otherwise. No such
amendment or termination will affect any outstanding Restricted Unit Award or
Stock Option, which will be governed by the terms of the applicable Restricted
Stock Unit Agreement or Stock Option Agreement.

6.    Non-US Employees. Key Employees who reside outside the United States
(other than such employees residing in Argentina and Venezuela and, if
applicable, members of the Newell Brands Management Committee) will receive
cash–based Time-Based Restricted Stock Units, Performance-Based Restricted Stock
Units and Stock Appreciation Rights under the 2015 Newell Rubbermaid Inc.
International Incentive Plan.

7.    Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms pursuant to the Stock Plan.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Performance Criteria Applicable to

Performance-Based RSUs

 

1.

Following the completion of the applicable three-year performance period, the
Committee will determine the extent to which each of the Performance Goals
related to Free Cash Flow and Annual Core Sales Growth as described below have
been achieved. Each payout percentage calculated in accordance with Section 2
and Section 3 of this Exhibit A shall be multiplied by 50%, with the resulting
sum of the two payout percentages (to two decimal places) multiplied by the TSR
Modifier Percentage calculated in accordance with Section 4, if applicable, to
determine the total payout percentage applicable to the Award (the “Award Payout
Percentage”). The number of Performance-Based RSUs subject to the Award will be
multiplied by the Award Payout Percentage to determine the adjusted number of
Restricted Stock Units, and thus the number of shares of Common Stock or cash
equivalents, to be issued upon vesting pursuant to each Key Employee’s
Performance-Based Restricted Stock Unit grant. Notwithstanding the foregoing,
(i) the Award Payout Percentage shall not exceed a maximum of two hundred
percent (200%), and (ii) in the event the Company’s ranking is in the bottom
quartile of the TSR Comparator Group at the end of the three year performance
period (as determined pursuant to Section 4 below), the Award Payout Percentage
shall not exceed a maximum of one hundred percent (100%).

 

2.

Free Cash Flow

 

  a.

Free Cash Flow shall be measured on a cumulative basis over the entire
three-year performance period commencing January 1, 2020 and ending December 31,
2022. The payout percentage for the Company’s cumulative Free Cash Flow shall be
determined in accordance with the Free Cash Flow targets and payout percentages
established by the Committee prior to the grant date of the award.

 

  b.

The payout percentage for the Free Cash Flow target shall range from a minimum
of zero percent (0%) to a maximum of two hundred percent (200%) based on actual
performance relative to targets

 

  c.

For any actual performance figure which falls between two defined payment
thresholds, the payout with respect to such performance criteria shall be
determined by straight-line interpolation.

 

  d.

“Free Cash Flow” means operating cash flow for the total Company (including
discontinued operations), as reported by the Company, less capital expenditures,
subject only to the adjustments described below. Free Cash Flow shall exclude
the impact of all cash costs related to the extinguishment of debt; debt and
equity related financing costs; cash tax payments associated with the sale of a
business unit or line of business; cash expenditures associated with the
acquisition, or divestiture of business units or lines of business, including
retention related deal payments and all cash costs associated with appraisal
rights proceedings; and other significant cash costs that have had or are likely
to have a significant impact on Free

 

4



--------------------------------------------------------------------------------

  Cash Flow for the period in which the item is recognized, are not indicative
of the Company’s core operating results and affect the comparability of
underlying results from period to period, as determined by the Committee. Free
Cash Flow shall include disposal proceeds for ordinary course and restructuring
related asset sales.

 

  e.

Upon the divestiture of a business unit or line of business, Free Cash Flow
targets shall be adjusted to exclude the estimated results for the divested
business unit or line for the period following the divestiture, to reflect the
negative impact of any unabsorbed overhead (net of transition service fee
recovery) resulting during the period following the divestiture, and to reflect
the impact of any use of net proceeds from the divestiture for debt repayment.
Upon the acquisition of a business unit or line of business, Free Cash Flow
targets will be adjusted to reflect the anticipated impact of the transaction
during the performance period in accordance with management estimates as
communicated to the Board of Directors (or a committee thereof) in support of
the acquisition approval request, including any related interest expense or
financing cost.

 

3.

Annual Core Sales Growth

 

  a.

The payout percentage for Annual Core Sales Growth shall equal the average of
the payout percentages determined for each year of the three-year performance
period commencing January 1, 2020 and ending December 31, 2022, as set forth
below.

 

  b.

The payout percentage applicable to each calendar year of the three-year
performance period shall be determined in accordance with those Core Sales
Growth targets and payout percentages established by the Committee prior to the
grant date of the award.

 

  c.

The payout percentage for the Annual Core Sales Growth target in each year shall
range from a minimum of zero percent (0%) to a maximum of two hundred percent
(200%) based on actual performance relative to targets

 

  d.

For any actual performance figure which falls between two defined payment
thresholds, the payout with respect to such performance criteria shall be
determined by straight-line interpolation.

 

  e.

Upon completion of the three-year performance period, the three annual payout
percentages determined as described above shall be averaged, with the result
constituting the Annual Core Sales Growth payout percentage for purposes of
calculating the Award Payout Percentage under Section 1.

 

  f.

“Annual Core Sales Growth” means the Company’s Core Sales Growth performance,
calculated on the same basis as Core Sales Growth publicly reported by the
Company and expressed as a percentage, over each year of the three-year
performance period commencing January 1, 2020 and ending December 31, 2022, with
each of the three annual Core Sales performance rates measured against the Core
Sales for the respective preceding fiscal year.

 

5



--------------------------------------------------------------------------------

  g.

“Core Sales” shall exclude the impact of planned and completed divestitures
(from the first day of the preceding quarter when the announcement is made),
discontinued operations, acquisitions (for a period of one year from
acquisition), retail store openings (for a period of one year from opening),
retail store closures (for all closures occurring or planned to occur within the
performance period) and foreign currency exchange, and all other items excluded
from publicly reported Core Sales Growth.

 

4.

Relative Total Shareholder Return Modifier

 

  a.

The payout percentage applicable to Performance-Based RSUs covered by the Award,
calculated under Sections 2 and 3 above, will be subject to modification based
on the Company’s Total Shareholder Return (“TSR”) relative to the TSR of the
following Comparator Group members:1

 

Avery Dennison Corporation

Dorel Industries Inc.

Fortune Brands Home & Security Inc.

Hasbro, Inc.

Henkel AG & Co. KGaA

Kimberly-Clark Corporation

  

Koninklijke Philips N.V.

Mattel, Inc.

Societe BIC SA

Spectrum Brands Holdings, Inc.

Tupperware Brands

Whirlpool Corporation

 

  b.

The Company’s ranking (in the range of highest to lowest) in the TSR Comparator
Group at the end of the three-year performance period, beginning January 1,
2020, and ending December 31, 2022, will be determined by the Committee based on
the TSR for the Performance Period for the Company and each of the members in
the TSR Comparator Group as calculated below:

 

  c.

TSR is calculated as follows and then expressed as a percentage:

(Ending Average Market Value – Beginning Average Market Value) + Cumulative
Annual Dividends

Beginning Average Market Value

“Average Market Value” means the simple average of the daily stock prices at
close for each trading day during the applicable period beginning or ending on
the specified date for which such closing price is reported by the New York
Stock Exchange, Nasdaq Stock Exchange or other authoritative source the
Committee may determine.

 

1 

Any companies that are in the TSR Comparator Group at the beginning of the
performance period that no longer exist at the end of the three-year performance
period, (e.g., through merger, buyout, spin-off, or similar transaction), or
otherwise change their structure or business such that they are no longer
reasonably comparable to the Company, shall be disregarded by the Committee in
the Committee’s calculation of the appropriate interpolated percentage.

 

6



--------------------------------------------------------------------------------

“Beginning Average Market Value” means the Average Market Value for the ninety
(90) days ending December 31, 2019.

“Cumulative Annual Dividends” mean the cumulative dividends and other
distributions with respect to a share of the Common Stock the record date for
which occurs within the Performance Period.

“Ending Average Market Value” means the Average Market Value for the last ninety
(90) days of the Performance Period.

“Performance Period” means the period beginning January 1, 2020 and ending
December 31, 2022.

The payout percentage calculated under Sections 2 and 3 above will be multiplied
by a percentage attributable to the Company’s ranking in the TSR Comparator
Group as follows (the “TSR Modifier Percentage”). The TSR Modifier Percentage
will be 125% in the event the Company’s ranking is in the top quartile of the
TSR Comparator Group at the end of the Performance Period. The TSR Modifier
Percentage will be 75% in the event the Company’s ranking is in the bottom
quartile of the TSR Comparator Group at the end of the Performance Period.
Additionally, if the Company’s ranking is in the bottom quartile of the TSR
Comparator Group at the end of the Performance Period, the payout percentage
will be no higher than target (100%), even if the calculation results in a
higher payout. In the event the Company’s ranking is in neither the top nor the
bottom quartile of the TSR Comparator Group, this Section 4 will not apply and
there will be no TSR Modifier Percentage and no adjustment to the payout
percentage calculated under Sections 2 and 3 above.

 

  d.

For illustration, if the initial TSR Comparator Group has 24 companies
(including the Company) at the beginning of the performance period and 5 of the
companies have been merged out of existence or are no longer comparable by the
end of the performance period, the TSR Modifier Percentage will be based on
where the Company ranks among the remaining 19 companies as follows:

 

Rank

(Highest to Lowest)

   Percentage   1st      125 %  2nd      125 %  3rd      125 %  4th      125 % 
5th       No adjustment 2  6th      No adjustment  

 

2 

In the event that the cutoff for the top or bottom quartile occurs between ranks
(e.g., between 4th and 5th and between 15th and 16th in the example above) the
TSR Modifier Percentage will not apply to the lower rank, in the case of the top
quartile, or the higher rank, in the case of the bottom quartile, consistent
with the table above.

 

7



--------------------------------------------------------------------------------

Rank

(Highest to Lowest)

   Percentage   7th      No adjustment   8th      No adjustment   9th      No
adjustment   10th      No adjustment   11th      No adjustment   12th      No
adjustment   13th      No adjustment   14th      No adjustment   15th      No
adjustment   16th      75 %  17th      75 %  18th      75 %  19th      75 % 

 

8